                     IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISON


    PHILLIP LANE,                                )   CASE NO.1:18-CV-02782
                                                 )
                                                 )
               Plaintiff,
                                                 )   MAGISTRATE JUDGE
                                                 )   WILLIAM H. BAUGHMAN, JR.
         v.
                                                 )
                                                 )   MEMORANDUM OPINION AND
    COMMISSIONER OF SOCIAL
                                                 )   ORDER
    SECURITY,
                                                 )
                                                 )
               Defendant.


                                            I.

        Before me1 is an action by Phillip Lane under 42 U.S.C. §§ 405(g), 1383(c)(3)

seeking judicial review of a 2018 decision by the Commissioner of Social Security that

denied Lane’s application for disability insurance benefits.2 The Commissioner has

answered3 and filed the transcript of the administrative proceedings.4 Pursuant to my




1
  The parties have consented to my exercise of jurisdiction. ECF No. 19.
2
  ECF No. 1.
3
  ECF No. 8.
4
  ECF No. 9.
                                            1
procedural orders5 the parties have briefed their positions, together with supplemental

charts.6 The parties have participated in a telephonic oral argument.7

       For the reasons stated below, the decision of the Commissioner will be reversed and

the matter remanded.

                                               II.

       The relevant facts are simply stated.

       Lane, who was born in 1971, filed for disability insurance benefits in December

2014 after he fell down a flight of stairs.8 Initially, he reported numbness in his right arm

and fingers, but a 2014 physical examination was unremarkable and an x-ray in early 2015

was normal.9 But in 2015, after assisting with a furniture delivery, Lane showed restricted

motion in his right shoulder and underwent shoulder surgery in May 2015.10 MRIs of the

lumbar spine done in February11 and March12 2016 showed narrowing, an annular tear,

degenerative spondylosis and mild canal stenosis at L4-5.13 In 2017, Lane strained his back

and experienced another fall.14




5
  ECF Nos. 5, 10.
6
  ECF Nos. 12 (Lane), 16 (Commissioner).
7
  ECF No. 20.
8
  Tr. at 20.
9
  Id.
10
   Id.
11
   Id. at 472-73.
12
   Id. at 399.
13
   Id. at 20.
14
   Id. at 22.
                                               2
       In 2016, functional opinions were given by two state agency reviewing physicians

– Dr. Michael Lehv, M.D.15 and Dr. Leon Hughes, M.D.16 The opinions essentially stated

that Lane had the capacity to perform light work with some restrictions.17 The ALJ gave

these opinions great weight18 and substantially incorporated them into the RFC.19

       By contrast, two statements (August 24, 2016 and March 3, 2017) from Dr. Gwen

Haas, M.D., a treating source, were given no weight.20 A third, more detailed statement

from Dr. Haas on September 13, 2017 was given “scant weight.” 21 The ALJ noted that

her difficulties with Dr. Haas’s final opinion centered on the lack of support from

diagnostic evidence and treatment notes, which had been discussed earlier in the opinion.22

       Lane now states that the ALJ’s weight given to this final opinion is the basis for this

review.23 In that opinion, Dr. Haas stated that “for relief of lower back pain and hip pain”

Lane would need to shift positions or lie down several times each day for 15-30 minutes at

a time.24 To support that finding, Dr. Haas cited that Lane had been having “chronic lower

back pain since December 2014” and that his complaints “are credible and consistent.”25

Dr. Haas also notes that the functional limitations are supported by the MRI of February


15
   Id. at 79-89.
16
   Id. at 91-101.
17
   Id. at 22-23.
18
   Id. at 23.
19
   Id. at 19.
20
   Id. at 23-24.
21
   Id. at 24.
22
   Id.
23
   ECF. No. 12 at 5.
24
   Tr. at 526.
25
   Id. at 527.
                                              3
2016 and the x-ray of January 2015.26 She also states that they are supported by “clinical

evaluation on multiple office visits.”27

       The Commissioner responds that the ALJ provided six reasons in the opinion as to

why Dr. Haas’s final functional opinion should receive scant weight:

       1.     Lane reported improvement in his shoulder following the 2015 surgery.

       2.     The January 2015 and February 2016 MRIs of Lane’s back were

unremarkable and the March 2016 MRI showed mild abnormalities of the lower back that

were treated with ibuprofen.

       3.     A September 2016 MRI of Lane’s knee showed no abnormalities.

       4.     Numerous 2016 and 2017 physical examinations showed no spinal

tenderness, no gait issues, no muscle weakness, and unremarkable musculoskeletal

findings.

       5.     2017 examinations showed no issues with walking, balance or activities of

daily living, and no requirement for a cane or ambulation assistance.

       6.     Nothing in any clinical note to support Lane needing to lay down multiple

times.28




26
   Id.
27
   Id.
28
   ECF No. 16 at 3 (citing record).
                                            4
                                            III.

       The single issue of whether the ALJ erred by giving less than controlling weight to

the final functional opinion of Dr. Haas is analyzed under the familiar substantial evidence

test and the well-known treating physician rule.

       Before undertaking that analysis I make a preliminary observation.

       As noted above, Dr. Haas issued statements on August 24, 2016 and March 3, 2017,

which were given no weight by the ALJ, and that decision is not contested here. A review

of those statements clearly shows why the weight determination is not contested.

       The August 24, 2016 opinion is just two sentences at the beginning of clinical notes

from a follow-up examination after Lane had started physical therapy.29 Dr. Haas begins

this portion of the note by saying that she “recommend[s] resubmitting SSD paperwork

based on long term disability” since the denial was based on a review of clinical notes taken

by a covering physician that did not “capture” Lane’s “multiple musculoskeletal issues.”30

Dr. Haas then states that “I support his claim for widespread MSK issues making him

unable to work. Due to the physical nature of his work he is completely unable to perform

the duties of work and should qualify for SSD benefits due to shoulder and knee and back

issues.”31




29
   Tr. at 484-86.
30
   Id. at 484.
31
   Id.
                                             5
       As the ALJ noted in giving this statement no weight, the statement is a mere

conclusion given at Lane’s request in order to obtain benefits and is in no way a discussion,

supported by clinical findings, of what Lane can functionally do in light of his

impairments.32

       Likewise, the March 3, 2017 statement is not an evaluation of Lane’s functional

abilities supported by objective clinical and diagnostic evidence, but is a letter requested

by Lane to submit in connection with his benefit application.33 Further, as the ALJ

observed, the clinical notes from the day this letter was prepared show a pain level of 2/10

with no documentation of any loss of muscle strength or range or motion.34

       That said, the ALJ gave greater weight to two non-examining sources over a treating

source, and in doing so also gave great weight to reviewers who saw no part of the medical

record after mid-2016. While courts permit non-examining sources to receive greater

weight than an examining source (even a treating source), the rationale for such a

conclusion is usually that the reviewing source had the benefit of reviewing the entire

record and not simply the results of examinations with a single source. If a non-examining

source that has reviewed less than a complete record is to be given greater weight than an

examining source, the Sixth Circuit is clear that the ALJ must acknowledge that fact on the



32
   Id. at 23.
33
   Id. See also, id. at 503 (chart of March 3, 107 visit states: “Note for court indicating
that he [Lane] is unable to work due to medical issues including MSK injuries and is
engaged in an LTD social security claim that is unresolved and he has no income due to
his inability to work”).
34
   Id. at 24.
                                             6
record and discuss it. Essentially, give reasons why; some explanation why even though

the complete record was not considered the non-examining source’s opinion should get

greater weight.

       In Miller v. Commissioner, 35 the Sixth Circuit emphasized that non-examining state

consultants may receive greater weight than a treating or examining source when the non-

examining source’s opinion is based on a review “of the complete case record.”36 But when,

as here, that is not the case, “we require some indication that the ALJ at least considered

these facts (about the non-examining source reviewing a less-than-complete record) before

giving greater weight to the opinion from the non-examining source.”37 Where an ALJ

gives no such indication she has addressed this issue, the ALJ does “not provide a sufficient

explanation for assigning significant weight to a non-examining source’s opinion.”38

       Accordingly, because the ALJ here did not show in any way that she analyzed the

superior weight given to two non-examining source opinions in light of the fact that they

did not view almost a year of the medical record, that weight cannot be now said to have

the support of substantial evidence.




35
   811 F.3d 825 (6th Cir. 2016).
36
   Id. at 834.
37
   Id. (internal citation and quotation marks omitted).
38
   Id. (citations omitted).
                                              7
                                           IV.

      For the reasons given, the decision of the Commissioner here is reversed and the

matter is remanded for further proceedings consistent with this opinion.

      IT IS SO ORDERED.

Dated: December 30, 2019                         s/William H. Baughman Jr.
                                                 United States Magistrate Judge




                                            8
